Citation Nr: 0837046	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis and 
spondylitis of the back.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and from June 1980 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which, in relevant part, denied the veteran's claim for 
service connection for arthritis and spondylitis of the back.  

Recently, in support of his claim, the veteran testified at a 
hearing at the RO in July 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing


FINDINGS OF FACT

1.  The veteran had muscle strains during service in 
September 1985 and in February 1986.  However, a May 2006 VA 
compensation examiner did not link the veteran's current back 
disability to those strains in service.  This examiner 
indicated, instead, that the veteran's degenerative disc 
disease is age related and that back strains are not a known 
cause of ankylosing spondylitis.

2.  There is no competent medical nexus evidence of record 
refuting this VA examiner's opinion.


CONCLUSION OF LAW

The veteran's current back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in October 2005 (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent the veteran a Dingess letter in March 2006, and the RO 
has since gone back and readjudicated his claim in the 
January 2007 statement of the case (SOC), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).



So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout this appeal by a veteran's service organization, 
AMVETS, which presumably is knowledgeable of the requirements 
for establishing his entitlement to service connection for a 
back condition - including in terms of the downstream 
disability rating and effective date elements of his claim.

During his Travel Board hearing in July 2008, the veteran 
testified that he had recently completed six weeks of therapy 
at a VA clinic for his back condition.  These treatment 
records are not part of the claims file, as his most recent 
VA treatment records are from May 2006.  However, there is no 
need to obtain these additional records because, as will be 
explained, there is no question of whether he has a current 
back condition.  Rather, this case turns on whether his 
current back condition is attributable to his military 
service - and, in particular, to the strains that he had in 
service.  So inasmuch as he also subsequently testified that 
he has never received a medical nexus opinion from any of the 
doctors who provided this additional treatment linking his 
back condition to the original injury (strains) he sustained 
during his military service, there is no need to further 
delay a decision in this appeal to obtain these additional 
records.  This additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's duty to secure records extends only to relevant records.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant 
evidence for purposes of 38 U.S.C.A. § 5103A); see also 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board 
thus finds that no further action need be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced by the Board's adjudication of his claim.

In addition, VA furnished the veteran a compensation 
examination in May 2006 to determine the etiology of his back 
condition, in terms of whether it is attributable to his 
military service - and, in particular, to the strains he 
sustained in service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA should obtain a medical 
examination and opinion when necessary to decide a claim).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Back Condition

The veteran claims that he has a chronic back condition as a 
result of strains he sustained while in the military.  During 
his July 2008 Travel Board hearing, he pointed out that he 
injured his back during service in September 1985, and that 
this condition has progressively worsened into his current 
arthritis and spondylitis.  Unfortunately, however, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records (SMRs) show he had a 
muscle strain in September 1985.  During his evaluation in 
the immediate aftermath, he complained of lower back and 
chest pain.  This record also indicates he had been seen 
previously for back pain.  He said his back was doing well 
until the day prior, when his symptoms reoccurred while 
running.  He noted that the pain radiated around to his 
chest.  His back symptoms originally began while lifting and 
carrying safety locks.  Objective findings indicated there 
was no weakness, numbness or tingling.  There was no pain on 
palpation of the spine.  Another examiner diagnosed back pain 
and prescribed Motrin.

In a February 1986 treatment record, the veteran again 
reported chronic back pain.  The examiner indicated the 
veteran's pain was across the sacrospinal area and up the 
throat in the trapezius area.  There was pain to palpation, 
but no inflammation.  He had full range of motion, albeit 
with pain.  The examiner assessed lower and upper back strain 
and again prescribed Motrin.

For the remainder of his time in the military, the veteran 
had no further complaints referable to his back.  His 
separation examination in June 1986 noted that his spine and 
other musculoskeletal were normal.  Hence, his service 
medical records provide probative evidence against his claim 
that his back injury in service, the strains, resulted in a 
permanent, chronic residual disability.  

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military, or even for several ensuing years.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

An October 2001 VA treatment record notes an impression of 
chronic low back pain with a negative straight leg test.  

In December 2002, VA treatment records show the veteran 
complained of low back pain, and that he attributed his then 
current condition to an injury in service, in 1984.  
Objective findings indicated that his straight leg test was 
benign.

VA treatment records in June 2003 show the veteran again 
complained of low back pain.  Objective findings indicated 
that his straight leg test was negative.  The examiner 
diagnosed low back pain, stable, and prescribed Naproxen.  

VA treatment records in March 2005 continue to show 
complaints and a diagnosis of low back pain.  As a result, 
the examiner ordered X-rays which revealed ankylosing 
spondylitis and degenerative disc disease at L4-L5.

Since the veteran has a confirmed diagnosis of current back 
disability, the determinative issue is whether his current 
back disability is somehow attributable to his military 
service, especially from the back injuries (strains) he 
sustained during service in September 1985 and February 1986.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



As noted previously, to address this determinative issue of 
causation, VA furnished the veteran a compensation 
examination in May 2006 for a medical nexus opinion to 
determine whether his current back disability is traceable to 
the back strains he sustained during his military service.  
The examiner reviewed the veteran's claims file for the 
pertinent medical and other history, including his service 
medical records concerning the back strain in 1985.  During 
the examination, the veteran reported that his back condition 
has become progressively worse since service.  He denied any 
flare-ups, weakness or spasm.  He complained of severe daily 
pain, but no radiation into his lower extremities.  He has 
had no incapacitating episodes due to his back condition.  

The examiner diagnosed ankylosing spondylitis and 
degenerative disc disease at L4-L5.  But as to the etiology 
of these conditions, the examiner indicated they were not 
caused by or a result of the back strains in service.  The 
examiner explained that the veteran's degenerative disc 
disease is age related and that back strains are not a known 
cause of ankylosing spondylitis.  

There is no medical evidence refuting this VA examiner's 
unfavorable opinion.

Although the veteran is competent to report symptoms of his 
back condition, such as pain, he is not competent to 
etiologically link his current back condition to his injury 
in service.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for arthritis and 
spondylitis of the back is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


